Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 14, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, and judgment, same court (Rena Uviller, J.), rendered March 5, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the court improperly enhanced his sentence is unpreserved for review since he failed to object at sentencing, or to move to withdraw his plea or to vacate the *51judgment of conviction (People v James, 239 AD2d 243, lv denied 90 NY2d 906), and we decline to review it in the interest of justice. Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.